Response of Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.111
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.
2.	Claims 1, 13-15, 18 and 20 are all the claims.
3.	Claims 1, 13-15, 18 and 20 are all the claims under examination.

Information Disclosure Statement
4.	The IDS of 2/22/2022 has been considered and entered. The initialed and dated 1449 form is attached.

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
a) a CAR construct comprising a dimer-forming transmembrane domain region much less that from glycophorin A or ErbB2 of specific sequences of SEQ ID NO: 67 and 68, respectively, is not taught in the literature. The references cited in the PTO 892 
b) The claimed invention is not obvious where the modified CAR comprising the dimer-forming transmembrane domains of the specific species was shown to be expressed and mediated transmembrane signaling to the intracellular domain in order to effectuate T cell function.
c) The IDS filed 2/22/2022 has been considered and is not found to contain any references that are materially relevant to the extent they effect the patentability of the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Claims 1, 13-15, 18 and 20 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643